Citation Nr: 0805158	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-10 734A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for right carpal tunnel 
syndrome.

3.  Entitlement to service connection for left carpal tunnel 
syndrome.

4.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1982 to 
August 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In May 2007, to support his claims, the veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board - also referred to as a "travel Board" 
hearing.  During the hearing, the veteran withdrew his claim 
for a rating higher than 10 percent for his tinnitus.  
38 C.F.R. § 20.204 (2007).  See also 38 C.F.R. § 4.87, Code 
6260 (2007) and Smith v. Nicholson, 451 F.3d 1344 (C.A. Fed. 
2006) (indicating 10 percent is the highest possible rating 
for tinnitus).

So only the left shoulder disorder, irritable bowel syndrome 
(IBS), and bilateral, i.e., right and left carpal tunnel 
syndrome (CTS) claims remain.


FINDINGS OF FACT

1.  The veteran sustained a left forearm injury during 
service and was treated; but the condition fully resolved 
prior to his discharge such that there was no chronic 
residual disability.  There was no mention concerning that 
incident of injury specifically involving his left shoulder, 
and although later treated during service for complaints of 
left shoulder pain - with a resulting diagnosis of 
tendonitis, it, too, resolved prior to his discharge without 
chronic residual disability.

2.  There is no evidence of bilateral carpal tunnel syndrome 
during service or competent evidence linking this condition 
to the veteran's military service.

3.  There is no evidence of a current diagnosis of or 
treatment for irritable bowel syndrome.

CONCLUSIONS OF LAW

1.  The veteran's left shoulder disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  The veteran's right carpal tunnel syndrome was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  The veteran's left carpal tunnel syndrome was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  The veteran's irritable bowel syndrome was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in July and August 2004 (1) informed the veteran of 
the information and evidence not of record that was necessary 
to substantiate his claims; (2) informed him of the 
information and evidence that VA would obtain and assist him 
in obtaining; (3) informed him of the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claims, or something to the effect that he should 
"give us everything you've got pertaining to your 
claim[s]."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  



VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a VCAA 
notice letter in March 2006 discussing the downstream 
disability rating and effective date elements of the claims.

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  During the 
May 2007 hearing, the veteran indicated he would be 
submitting additional supporting records from Eggland Air 
Force Base, wherein his doctors had not only diagnosed and 
treated the conditions at issue, but also linked them to his 
military service.  So the Board held the record open for 60 
days to allow him this opportunity.  But he has not submitted 
this additional evidence during the nearly one year since 
that hearing or indicated it is still forthcoming.  
Indeed, neither he nor his representative has submitted any 
additional evidence since the hearing, so the Board will go 
ahead and decide the claims.  See 38 C.F.R. § 3.159(c)(2) and 
(3).

VA has a duty to provide a medical examination and/or seek a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  VA considers an examination 
or opinion necessary to make a decision on the claim if the 
evidence of record (1) contains competent evidence that the 
claimant has a disability, or persistent recurring symptoms 
of disability; (2) indicates the disability or symptoms may 
be associated with his military service; and (3) contains 
insufficient medical evidence for VA to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  See also, McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Here, though, there is no evidence suggesting the veteran has 
residuals of a left shoulder (or forearm) injury in service 
or that he had bilateral carpal tunnel syndrome in service or 
has a current diagnosis of irritable bowel syndrome or has 
had complaints or received any treatment for this condition.  
In addition, the only evidence suggesting an etiological link 
between these claimed conditions and his military service is 
his unsubstantiated lay allegations.  These statements are 
insufficient to trigger VA's duty to provide an examination; 
VA is not obligated to provide an examination for a medical 
nexus opinion where, as here, the supporting evidence of 
record consists only of a lay statement.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).

Governing Laws and Statutes

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

I.  Whether the Veteran is Entitled to Service Connection for 
a Left Shoulder Disorder

The veteran claims that his left shoulder disorder is due to 
an injury he sustained while in the military.

During his May 2007 travel Board hearing, the veteran 
indicated that he injured his left shoulder using a 
"pantograph" during service.  An undated service medical 
record notes treatment for a left forearm injury by a 
"pantograph," which is a refueling device on the flight 
line.  The record shows he reported that the handle did not 
catch and hit him in the left forearm.  Objective findings 
indicated edema over the left forearm, but X-rays were 
negative for signs of a fracture, etc.  The service medical 
records do not show injury involving his left shoulder 
in particular.

The veteran's service medical records do show complaints of 
left shoulder pain in August 1995 with a diagnosis of left 
bicep myositis and bicep tendonitis.  But an October 1996 
periodic examination found that his upper extremities were 
normal.  And in a Report of Medical History he completed that 
same day, he checked the box "No" for swollen or painful 
joints and for painful or "trick" shoulder.  Hence, these 
records show no objective medical findings or treatment for 
any chronic (meaning permanent) left shoulder disability or 
abnormal bone or joint pathology of the left shoulder.

The veteran's military service ended in August 2003.  He had 
filed claims for numerous disorders prior to his discharge 
but did not mention any injury or resulting disability 
involving his left shoulder.

With respect to the post-service medical records, a December 
2003 VA report indicates the veteran complained of chest and 
left arm pain.  The examiner noted this was due to a 
musculoskeletal problem.  When examined, the veteran had 
decreased abduction of 2 degrees and pain associated with 
moving his arm over his head.  He had normal (5/5) strength 
in all motor groups, which were intact distally.  The 
examiner diagnosed left shoulder pain and referred the 
veteran for physical therapy.

Private treatment records from December 2003 indicate the 
veteran had sustained an injury to his left shoulder that 
month.  In January 2004 he reported pain, stiffness, and 
weakness in this shoulder.  The examiner diagnosed left 
shoulder pain.  A physical examination found no impingement 
or cervical compression, 3+/5 strength, elbow 3+/5 and grip 
of 4/5, flexion of 138 degrees, abduction of 100 degrees, and 
infraspinatus and supraspinatus tenderness.  The physician 
diagnosed adhesive capsulates associated with a left rotator 
cuff injury.  

In February 2004 the veteran reported that his left shoulder 
"felt much better."  Physical findings indicated 160 
degrees of flexion and 130 degrees of abduction with strength 
4/5 and no tenderness.  Later that month, a physical 
examination found increased range of motion, endurance, 
functionality, and strengthening.  

In March 2004 the veteran reported that his left shoulder 
"felt great" and that his physical therapy exercises were 
improving his left shoulder condition.  Physical findings 
noted normal (5/5) strength in his left upper extremity and a 
fully rehabilitated left shoulder.  Hence, it appears that 
his left shoulder disorder occurred after his discharge from 
service, due to an intercurrent injury, and in any event 
fully resolved within only a few months of that injury.

Since there is no medical evidence the veteran has a current 
left shoulder disorder, this claim must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim because service connection presupposes a current 
diagnosis of the condition claimed to establish the veteran 
at least has it).

Even assuming for argument sake the veteran does have a 
current left shoulder disorder, it is clearly the result of 
an injury he sustained in December 2003, so months after his 
military service had ended in August 2003.  And aside from 
this, the injury healed with treatment such that there is no 
chronic residual disability.

In sum, the evidence does not show a relevant injury during 
service or a current left shoulder disorder attributable to 
anything but an intercurrent injury since service.  The Board 
thus concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a left shoulder disorder.  Accordingly, the 
benefit-of-the-doubt doctrine does not apply, and the Board 
must deny the appeal.  38 C.F.R. § 3.102.

II. Whether the Veteran is Entitled to Service Connection for 
Bilateral Carpal Tunnel Syndrome

The veteran claims that his bilateral carpal tunnel syndrome 
is also due to his military service.

The veteran's service medical records make no reference to 
any complaints, diagnosis of or treatment for bilateral 
carpal tunnel syndrome.  In June 1997 he complained of 
shortness of breath and tingling sensation in his hands, 
headache, feeling ill and rapid breathing after an aircraft 
pressurization run.  Physical findings noted no neck or 
abdomen pain, bilateral chest movement, full use of all 
extremities, equal grip and normal sensation in both hands.  
In October 2000 he completed an Ergonomic Symptom Survey in 
which he denied any numbness, tingling, or pins and needles 
sensation in his hands or any work-related symptoms.

Indeed, a pre-discharge examination in May 2003 revealed 
normal (5/5) strength in all four extremities - i.e., upper 
and lower, without evidence of swelling, tenderness or laxity 
in any of the major joints.  In this regard, the examiner 
found that the veteran's deep tendon reflexes were equal and 
intact in all four extremities and that he exhibited normal 
sensation to pinprick, light touch, and proprioceptive 
change.  

Hence, the veteran's service medical records provide evidence 
against these claims as they provide no evidence of bilateral 
carpal tunnel syndrome in service.

The earliest post-service complaints and treatment for 
symptoms of bilateral carpal tunnel syndrome was in May 2004.  
The veteran complained of numbness in his hands and 
fingertips.  He reported numbness in all five fingers for one 
and half days due to working with his hands a lot laying tile 
floors.  A sensory nerve conduction test confirmed a 
diagnosis of bilateral carpal tunnel syndrome, which is worse 
on the right.

In July 2004 the veteran had surgery for a right carpal 
tunnel release.  At the time of his hearing, he had not had 
this procedure for his left wrist.  The July 2004 report 
indicates that he had developed bilateral carpal tunnel over 
the past couple of years, which had intensified over the past 
five to six months.  However, none of his private or VA 
examiners linked his bilateral carpal tunnel syndrome to his 
military service.

So although private and VA treatment records confirm the 
veteran has bilateral carpal tunnel syndrome, there is no 
persuasive nexus evidence linking these conditions to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See also, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The 
current evidence does not show such a relationship exists 
and, as mentioned, although the veteran indicated during his 
May 2007 hearing that he would be submitting additional 
evidence from his doctors at Eggland Air Force Base - 
including to show there is a correlation between his 
bilateral carpal tunnel syndrome and his military service, 
he never submitted this supporting evidence or asked that VA 
obtain it for him.  See again 38 C.F.R. § 3.159(c)(2) and 
(3).

In sum, the Board finds that the veteran did not have 
bilateral carpal tunnel syndrome in service.  And although it 
appears he began experiencing the effects of this condition 
shortly after service, there has been no competent linkage of 
it to his military service.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral carpal tunnel syndrome.  
Accordingly, the benefit-of-the-doubt doctrine does not 
apply, and the Board must deny the appeal.  38 C.F.R. 
§ 3.102.

III. Whether the Veteran is Entitled to Service Connection 
for Irritable Bowel Syndrome

As well, the veteran claims that his irritable bowel syndrome 
is due to his military service.

The veteran's service medical records indicate he complained 
of 2-3 loose stools per day.  The examiner diagnosed diarrhea 
and treated him with Pepto-Bismol.  In March 1996, he 
reported that spicy foods, dairy products, and alcohol caused 
pain in his rectal area and explosive loose stools associated 
with watery undigested food particulars.  The examiner 
diagnosed possible inflammatory bowel, probable irritable 
bowel syndrome/lactose intolerance.  Service medical records 
in April and May 1996 show recurrent intestinal problems with 
diarrhea and an assessment of questionable irritable bowel 
syndrome and lactose intolerance.  An October 1996 medical 
record notes irritable bowel disease since 1995 that was 
treated with Metamucil with good results.  The record also 
notes that the last occurrence was in October 1996.  

A periodic examination in October 1996 indicated the 
veteran's anus, rectum, abdomen, and viscera were normal, 
except for the fact that he was obese.  However, on his 
Report of Medical History, he checked the box "Yes" for 
stomach or intestinal trouble and frequent indigestion.

During an examination in May 2003 in anticipation of the 
veteran being discharged from the military in August 2003, 
the examiner noted that the veteran's abdomen was soft and 
nontender with normal bowel sounds throughout the abdomen.  
The examiner diagnosed irritable bowel syndrome based on the 
history provided by the veteran.  The veteran also reported 
that he had never been on any medication for treatment of 
this condition; instead, it was simply a question of what to 
eat and what not to eat.  Indeed, he indicated that he had 
not had any further tests or studies since his earlier 
gastrointestinal problems.  Hence, although he had a history 
of irritable bowel syndrome during service, a physical 
examination found no then current problems or treatment for 
this condition.

In sum, the veteran had problems with irritable bowel 
syndrome during 1995 and 1996, but his service medical 
records make no reference to this condition after October 
1996.  So while this condition was noted in service, it 
apparently was merely acute and transitory, not chronic, as 
it resolved with no permanent residuals well before his 
discharge in August 2003.

Concerning this, with respect to the post-service medical 
record, a June 2004 medical report indicates a past medical 
history of irritable bowel syndrome while in service.  Other 
than this, the veteran's post-service medical record makes no 
reference to any current diagnosis of or treatment for 
irritable bowel syndrome.  

Since there is no medical evidence the veteran currently has 
irritable bowel syndrome, this claim must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim because service connection presupposes a current 
diagnosis of the condition claimed to establish the veteran 
at least has it).

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for irritable bowel syndrome.  
Accordingly, the benefit-of-the-doubt doctrine does not 
apply, and the Board must deny the appeal.  38 C.F.R. 
§ 3.102.


ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


